IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


SONNY L. THOMAS,                          : No. 70 MM 2014
                                          :
                     Petitioner           :
                                          :
                                          :
             v.                           :
                                          :
                                          :
COURT OF COMMON PLEAS OF                  :
NORTHAMPTON COUNTY,                       :
                                          :
                     Respondent           :


                                       ORDER



PER CURIAM

      AND NOW, this 6th day of August, 2014, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus and/or Extraordinary

Relief is DENIED.